FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DARRYL BIEL, in his capacity as                    No. 17-55180
 Kristen Biel’s personal
 representative,                                      D.C. No.
                   Plaintiff-Appellant,            2:15-cv-04248-
                                                      TJH-AS
                      v.

 ST. JAMES SCHOOL, A CORP., a                          ORDER
 California non-profit corporation;
 DOES, 2–50, inclusive; ST. JAMES
 CATHOLIC SCHOOL, a California non-
 profit corporation; DOE 1,
                 Defendants-Appellees.



    On Remand From The United States Supreme Court

                      Filed August 20, 2020

        Before: D. Michael Fisher, * Paul J. Watford,
         and Michelle T. Friedland, Circuit Judges.

                                Order



    *
      The Honorable D. Michael Fisher, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.
2               BIEL V. ST. JAMES SCHOOL

                         ORDER

   In accordance with the United States Supreme Court’s
decision in Our Lady of Guadalupe School v. Morrissey-
Berru, 140 S. Ct. 2049 (2020), the district court’s grant of
summary judgment to Defendants-Appellees is

    AFFIRMED.